FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



April 19, 2021


Honorable J.P. Stadtmueller
U.S. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Harvey Powers
          Case No. 97-cr-98

Dear Judge Stadtmueller:

I write to ask the Court for a two-week extension to comply with the Court’s order, See
R. 2244, that our office inform the Court whether we intend to file anything on Mr.
Powers' behalf. While Mr. Powers has drafted an extensive and compelling motion, he
did not indicate whether he seeks appointed counsel to supplement his effort. Thus, we
are now attempting to schedule a conference call with Mr. Powers to discuss that issue,
which forms the basis of our request.

I thank the Court for its attention to these matters.

Sincerely,


s/ John W. Campion
John W. Campion

JWC/jmb



                                          Milwaukee · Madison · Green Bay
           Case 2:97-cr-00098-JPS Filed 04/19/21 Page 1 of 1 Document 2245
